ALLOWABILITY NOTICE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Katherine Stuckman on 02/03/2022.
The application has been amended as follows (added language is underlined and removed language is shown with a strikethrough).  Please replace the claims filed 05/19/2022 with the following claim set. Claims not listed are left unamended:

(currently amended) A contrast parameter learning system, comprising:
at least one processor; and
a memory that stores operational instructions that, when executed by the at least one processor, cause the contrast parameter learning system to:
	generate first contrast significance data for a first computer vision model, wherein the first computer vision model was generated by performing a training step on a first training set of medical scans;
	identify first significant contrast parameters based on the first contrast significance data;
	generate a first re-contrasted training set by performing a first intensity transformation function on the first training set of medical scans, wherein the first intensity transformation function utilizes the first significant contrast parameters; 
, which is associated with corresponding output labels based on abnormality data for the first training set of medical scans;
	receive, via a receiver, a new medical scan;
	generate re-contrasted image data of the new medical scan by performing the first intensity transformation function;
	generate inference data indicating at least one abnormality detected in the new medical scan by performing an inference function that utilizes the first re-trained model on the re-contrasted image data; and
	transmit, via a transmitter, the inference data to a client device for display via a display device.

18.    (currently amended) A method for execution by a contrast parameter learning system, comprising:
generating first contrast significance data for a first computer vision model, wherein the first computer vision model was generated by performing a training step on a first training set of medical scans;
identifying first significant contrast parameters based on the first contrast significance data;
generating a first re-contrasted training set by performing a first intensity transformation function on the first training set of medical scans, wherein the first intensity transformation function utilizes the first significant contrast parameters; 
generating a first re-trained model by performing the training step on the first re-contrasted training set, which is associated with corresponding output labels based on abnormality data for the first training set of medical scans;
receiving, via a receiver, a new medical scan;
generating re-contrasted image data of the new medical scan by performing the first intensity transformation function;
generating inference data indicating at least one abnormality detected in the new medical scan by performing an inference function that utilizes the first re-trained model on the re-contrasted image data; and
.

Reasons for Allowance
Applicants have agreed to amend the independent claims to incorporate subject matter that was indicated as allowable in the 02/03/2022 telephone interview.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of a contrast parameter learning system, which is configured to generate first contrast significance data for a first computer vision model, wherein the first computer vision model was generated by performing a training step on a first training set of medical scans, identify first significant contrast parameters based on the first contrast significance data, generate a first re-contrasted training set by performing a first intensity transformation function on the first training set of medical scans, wherein the first intensity transformation function utilizes the first significant contrast parameters, generate a first re-trained model by performing the training step on the first re-contrasted training set, which is associated with corresponding output labels based on abnormality data for the first training set of medical scans, receive, via a receiver, a new medical scan, generate re-contrasted image data of the new medical scan by performing the first intensity transformation function, generate inference data indicating at least one abnormality detected in the new medical scan by performing an inference function that utilizes the first re-trained model on the re-contrasted image 
For example, Lai teaches a technique for adaptive contrast parameter adjustment accomplished via a neural network learning optimal intensity window parameters for magnetic resonance images. Dennison teaches a technique for automated window parameters adjustment that is based on re-training the window parameters via online learning. These references are focused on automated window parameters adjustment that is not based on a step of learning a detected abnormality. Neither of these references teach re-training a model by performing a training step on a re-contrasted training set, which is associated with corresponding output labels based on abnormality data for the first training set of medical scans. Suzuki teaches a system for training an artificial neural network to generate output labels based on abnormality data for a set of medical scans, but likewise does not teach re-training a model by performing a training step on a re-contrasted training set, which is associated with corresponding output labels based on abnormality data.
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/
Supervisory Patent Examiner, Art Unit 2661